STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
YOLANDA TURNER,                                                                   May 7, 2015
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 13-0415 (BOR Appeal No. 2047764)
                   (Claim No. 2012009108)

LOGAN COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Yolanda Turner, by Anne L. Wandling, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Logan County Board of Education,
by T. Jonathan Cook, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated April 2, 2013, in which
the Board affirmed a October 9, 2012, Order of the Workers’ Compensation Office of Judges. In
its Order, the Office of Judges affirmed the claims administrator’s October 20, 2011, decision
rejecting the claim. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Turner worked for the Logan County Board of Education as a custodian for a school
when she injured her back on May 6, 2011. Thereafter, Ms. Turner was placed on leave until
September 8, 2011, by Ramanathan Padmanaban, M.D. Dr. Padmanaban noted that she had
finished her work conditioning and was ready to return to work on September 8, 2011, at full
duty. However, she did not want to return to her job because her pain was so bad it would cause
her to limp. On September 7, 2011, Prasadarao B. Mukkamala, M.D., examined Ms. Turner and
determined she had reached her maximum degree of medical improvement and was ready to
return to work. Ms. Turner also relayed to Dr. Mukkamala that she did not want to return to work
because she was in so much pain she could not walk properly. The next day Ms. Turner reported
to work. Ms. Turner testified that when she locked herself in the closet another custodian was
                                                1
nearby using the restroom. Despite her complaints of back pain, Ms. Turner felt it more
appropriate for her to drive her shoulder into the door four separate times instead of asking her
coworker for help. In the process of driving her shoulder into the stuck door, she was allegedly
injured. Ms. Turner admitted in her testimony to performing a significant amount of work while
at home on November 18, 2011, while out on disability. On November 18, 2011, while Ms.
Turner was off work due to her pain, she was moving items around her garage. While moving
items around she knocked loose a reciprocating saw that fell from a shelf and lodged into her leg.
She needed immediate medical attention for the injury that resulted. On October 20, 2011, the
claims administrator denied Ms. Turner’s claim. Ms. Turner protested this decision.

        The Office of Judges affirmed the claims administrator’s decision to deny the claim
because Ms. Turner failed to prove by a preponderance of the evidence that she was injured as a
result of her employment with the Logan County Board of Education. The Office of Judges
pointed out several reasons for not finding Ms. Turner’s claim compensable. First, the Office of
Judges noted the timing of the alleged injury. Ms. Turner injured herself the day she was
supposed to return to work from her previous back injury. Next, the Office of Judges found that
her account of the injury was inconsistent with her alleged disability. Ms. Turner reported the
problems with her lower back to both Dr. Mukkamala and Dr. Padmanaban and told them that
the pain is so bad it causes her to limp. Ms. Turner testified that when she locked herself in the
closet another custodian was nearby using the restroom. Despite her complaints of back pain,
Ms. Turner felt it more appropriate for her to drive her shoulder into the door four separate times
instead of asking her coworker for help. The Office of Judges also questioned whether she had
been injured because Ms. Turner admitted to performing a significant amount of work while at
home on November 18, 2011. On November 18, 2011, while Ms. Turner was off work due to her
pain, she was moving items around her garage. While moving items around she knocked loose a
reciprocating saw that fell from a shelf and lodged into her leg. Based upon the timing of the
alleged injury, the circumstances surrounding the alleged injury, Ms. Turner’s testimony, and
Ms. Turner’s non-work-related injury while off work on disability, the Office of Judges
concluded that Ms. Turner was not injured in the course of and resulting from her employment
on September 9, 2011.

        We agree with the findings of the Office of Judges and conclusions of the Board of
Review. Ms. Turner has failed to establish by a preponderance of the evidence that she was
injured in the course of and as a result of her employment with the Logan County Board of
Education. The only evidence that Ms. Turner injured herself as a result and in the course of her
employment is her own testimony. Given the various discrepancies in Ms. Turner’s stories and in
the record, the Office of Judges did not err in disregarding Ms. Turner’s account of how she was
injured.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                2
                                        Affirmed.

ISSUED: May 7, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                    3